               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JERRA V. BOWDEN                         :    Civil No. 1:17-CV-01999
                                        :
                  Plaintiff,            :
                                        :
            v.                          :
                                        :
DB SCHENKER                             :
                                        :
                  Defendant.            :    Judge Sylvia H. Rambo

                                   ORDER

      In accordance with the accompanying memorandum of law, Defendant’s

motion for attorney’s fees and costs (Doc. 18a) IS HEREBY GRANTED.

Defendant is awarded attorney’s fees in the amount of $23,010.00, and costs in the

amount of $350.00 for a total award of $23,360.00.

                                                s/Sylvia H. Rambo
                                                SYLVIA H. RAMBO
                                                United States District Judge

Dated: January 16, 2019
